
	
		II
		112th CONGRESS
		1st Session
		S. 800
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2011
			Mr. Harkin (for himself,
			 Mr. Merkley, Mr. Sanders, Mr. Udall of
			 New Mexico, Mr. Begich,
			 Mr. Leahy, Mr.
			 Bennet, Mr. Franken,
			 Mr. Carper, Mr.
			 Cardin, Ms. Klobuchar, and
			 Mr. Wyden) introduced the following bill;
			 which was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Safe, Accountable, Flexible, Efficient
		  Transportation Equity Act: A Legacy for Users to reauthorize and improve the
		  safe routes to school program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safe Routes to School Program
			 Reauthorization Act.
		2.Authorization of
			 appropriationsSection 1101(a)
			 of the SAFETEA–LU (119 Stat. 1155) is amended by striking paragraph (17) and
			 inserting the following:
			
				(17)Safe routes to
				school programFor the safe routes to school program under
				section 1404 of this Act, $183,000,000 for each of fiscal years 2012 through
				2016.
				.
		3.Safe Routes To
			 School ProgramSection 1404 of
			 the SAFETEA–LU (23 U.S.C. 402 note; 119 Stat. 1228) is amended to read as
			 follows:
			
				1404.Safe Routes
				To School Program
					(a)DefinitionsIn
				this section:
						(1)VicinityThe
				term vicinity means, with respect to a school, the area within
				bicycling and walking distance of the school (approximately 2 miles).
						(2)Low-income
				schoolThe term low-income school means a school in
				which 65 percent or more of students qualify for a free or reduced price lunch
				under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
				seq.).
						(b)EstablishmentSubject
				to this section, the Secretary shall establish and carry out a safe routes to
				school program for the benefit of children in kindergarten through the twelfth
				grade, with a preference for primary and middle schools.
					(c)PurposesThe
				purposes of the program shall be—
						(1)to enable and
				encourage children, including those with disabilities, to walk and bicycle to
				school;
						(2)to make bicycling
				and walking to school a safer and more appealing transportation alternative,
				thereby encouraging a healthy and active lifestyle from an early age and
				throughout adolescence; and
						(3)to facilitate the
				planning, development, and implementation of projects and activities that will
				improve safety and reduce traffic, fuel consumption, and air pollution in the
				vicinity of schools.
						(d)Apportionment
				of funds
						(1)In
				generalSubject to paragraphs (2) through (5), amounts made
				available to carry out this section for a fiscal year shall be apportioned
				among the States in the proportion that—
							(A)the total student
				enrollment in kindergarten through the twelfth grade in each State; bears
				to
							(B)the total student
				enrollment in kindergarten through the twelfth grade in all States.
							(2)Minimum
				apportionmentNo State shall receive an apportionment under this
				section for a fiscal year in an amount that is less than the greater of—
							(A)an amount equal
				to 0.5 percent of the amounts made available to carry out this section for the
				fiscal year; or
							(B)$1,000,000.
							(3)State incentive
				matching fund
							(A)In
				generalSubject to subparagraph (B), before apportioning amounts
				made available to carry out this section for a fiscal year, the Secretary shall
				set aside not more than 5 percent of the amounts to provide additional funds to
				States that match Federal funds with additional State funds for the purposes of
				this section.
							(B)RequirementsWith
				respect to additional funds set aside under subparagraph (A)—
								(i)the additional
				amount provided to a State from those funds shall be directly proportional to
				the amount of matching funds provided by the State; and
								(ii)any funds
				remaining after additional amounts are provided to States shall be distributed
				among all States in accordance with the formula described in paragraph
				(1).
								(4)Set-asides for
				administrative expenses, research, and evaluationBefore
				apportioning amounts made available to carry out this section for a fiscal
				year, the Secretary shall set aside—
							(A)not more than 1.5
				percent of the amounts for use in paying the administrative expenses of the
				Secretary in carrying out this subsection; and
							(B)not more than 1.5
				percent of the amounts for use in carrying out research and evaluation
				activities under subsection (j).
							(5)Determination
				of student enrollmentsDeterminations under this subsection
				relating to student enrollments and funds provided to States shall be made by
				the Secretary.
						(e)Administration
				of amountsAmounts apportioned to a State under this section
				shall be administered by the department of transportation of the State.
					(f)Eligible
				recipientsAmounts apportioned to a State under this section
				shall be used by the State to provide financial assistance to State, local, and
				regional agencies (including nonprofit organizations), Indian tribes, and
				tribal organizations that demonstrate an ability to meet the requirements of
				this section.
					(g)Eligible
				projects and activities
						(1)Infrastructure-related
				projects
							(A)In
				generalAmounts apportioned to a State under this section may be
				used for the planning, design, and construction of infrastructure-related
				projects that will substantially improve the ability of students to walk,
				bicycle, or use other nonmotorized modes of transportation to school, including
				sidewalk improvements, traffic-calming and speed reduction improvements,
				pedestrian and bicycle crossing improvements, on-street bicycle facilities,
				off-street bicycle and pedestrian facilities, secure bicycle parking
				facilities, and traffic diversion improvements in the vicinity of
				schools.
							(B)Location of
				projectsInfrastructure-related projects under subparagraph (A)
				may be carried out on any public road or any bicycle or pedestrian pathway or
				trail in the vicinity of a school.
							(C)Safe routes to
				bus stops
								(i)Use of
				fundsEach State may use up to 10 percent of amounts apportioned
				to the State and used for infrastructure purposes under this section to assist
				eligible recipients in making infrastructure improvements that create safe
				routes to bus stops that are located outside of the vicinity of schools, as
				determined by the Secretary.
								(ii)Exclusion of
				structuresBus stop structures may not be constructed using
				amounts apportioned to a State under this section.
								(2)Noninfrastructure-related
				activities
							(A)In
				generalSubject to subparagraph (C), in addition to projects
				described in paragraph (1), amounts apportioned to a State under this section
				may be used for noninfrastructure-related activities to encourage walking,
				bicycling, and other nonmotorized forms of transportation to school, including
				for—
								(i)public awareness
				campaigns and outreach to press and community leaders;
								(ii)traffic
				education for children at a school, regardless of whether the children live in
				the vicinity of the school;
								(iii)traffic
				enforcement in the vicinity of schools;
								(iv)student sessions
				on bicycle and pedestrian safety, health, and environment; and
								(v)funding for
				training, volunteers, and managers of safe routes to school programs.
								(B)ManagementThe
				use of funds to pay managers of local safe routes to school programs shall be
				an allowable use of funding, and shall not be considered a prohibited,
				reoccurring cost.
							(C)Maximum
				allowable amountNot less than 10 percent nor more than 30
				percent of the amount apportioned to a State under this section for a fiscal
				year shall be used for noninfrastructure-related activities under this
				paragraph.
							(3)Planning
				grantsAmounts apportioned to a State under this section may be
				used to provide planning grants to assist eligible recipients in developing a
				comprehensive safe routes to school plan that encompasses infrastructure and
				noninfrastructure activities.
						(4)Eligibility of
				high schoolsA project that proposes to serve a high school shall
				be eligible to be carried out using amounts apportioned to a State under this
				section only if a portion of the project would also serve or benefit an
				elementary or middle school, as determined by the department of transportation
				of the State.
						(5)Equitable
				distribution
							(A)In
				generalEach State that receives an apportionment under this
				section shall, beginning with the first fiscal year after the initial
				distribution of funds under this section, carry out an assessment of the
				economic and geographical distribution of funding during previous fiscal years
				in accordance with this paragraph to ensure that low-income schools are
				adequately able to access funds available under this section.
							(B)Analysis
								(i)In
				generalNot later than 120 days after the date of enactment of
				this paragraph, and for every application cycle thereafter, each State shall
				conduct an analysis of, and submit to the Secretary a report that describes,
				for the application cycle covered by the report and for all preceding
				application cycles—
									(I)the percentage of
				low-income schools within the State;
									(II)the percentage
				of applications for funds under this section that are received from low-income
				schools;
									(III)the number of
				distributions of funds made under this section, expressed as a percentage of
				the total number of applications for those funds that were received;
									(IV)the amount of
				funds provided under this section to low-income schools; and
									(V)the geographical
				distribution of the amounts provided under this section.
									(ii)Outreach and
				technical assistanceIf the analysis conducted under clause (i)
				reveals that the percentage of low-income schools in a State that are applying
				for or receiving funds under this section is less than the percentage of
				schools in the State comprised of low-income schools, the department of
				transportation of the State shall implement outreach and technical assistance
				measures to increase participation in the program under this section by
				low-income schools.
								(iii)MonitoringThe
				Secretary shall—
									(I)monitor the
				compliance of each State with this paragraph;
									(II)monitor the
				progress of each State in increasing participation by low-income schools in the
				program under this section; and
									(III)direct the
				clearinghouse described in subsection (h)(1) to provide States best practices,
				technical assistance, and support in serving low-income schools.
									(6)Safe routes to
				school coordinatorEach State receiving an apportionment under
				this section for a fiscal year shall use a sufficient amount of the
				apportionment to fund a full-time position of coordinator for the safe routes
				to school program of the State.
						(h)Clearinghouse
						(1)In
				generalThe Secretary shall provide grants to a national
				nonprofit organization engaged in promoting safe routes to schools—
							(A)to operate a
				national safe routes to school clearinghouse;
							(B)to develop
				information and educational programs on safe routes to school; and
							(C)to provide
				technical assistance and disseminate techniques and strategies used for
				successful safe routes to school programs, including for inclusion of children
				with disabilities.
							(2)FundingThe
				Secretary shall carry out this subsection using amounts set aside for
				administrative expenses under subsection (d)(4)(A).
						(i)Treatment of
				projects
						(1)Noninfrastructure
				projectsA noninfrastructure project, a planning project that
				does not involve or lead directly to construction, or the placement of
				equipment, such as a mobile speed trailer that does not require any
				construction, shall not be considered to be a project on a Federal-aid system
				for the purposes of this chapter.
						(2)Infrastructure
				projectsNot later than 1 year after the date of enactment of
				this section, the Secretary shall promulgate regulations for Federal-aid
				construction projects under this section that encourage the use of the
				programmatic categorical exclusion, expedited procurement techniques, and other
				best practices (without waiving section 113) to facilitate productive and
				timely expenditure of funds for projects that are small, low-impact, and
				constructed within an existing built environment.
						(3)State
				processesThe Secretary shall work with State departments of
				transportation to ensure that the regulations promulgated pursuant to paragraph
				(2) are implemented consistently by States and staff of the Federal Highway
				Administration to avoid unnecessary delays in implementing projects and
				ensuring effective use of Federal funds.
						(j)Research and
				evaluation
						(1)In
				generalThe Secretary shall develop and implement a comprehensive
				evaluation plan that includes—
							(A)collaboration
				with the Centers for Disease Control and Prevention, the Environmental
				Protection Agency, and the Department of Education to develop measures of the
				effectiveness of safe routes to school with respect to health, safety, the
				environment, student academics, and student behavior;
							(B)mandatory
				collection of standardized evaluation data on those measures for any project
				funded under this section;
							(C)evaluation of
				data to determine the impact of safe routes to school on all purposes of the
				program, areas for improvement, and proven best practices at the national,
				State, and local levels; and
							(D)the issuance not
				less than annually of updated best practices on State and local
				implementation.
							(2)ResearchThe
				Secretary shall designate independent research organizations or authorities to
				conduct research and issue reports for wide dissemination that benefit the safe
				routes to school program, including—
							(A)robust, reliable,
				consistent, and frequent measures of the use and safety of nonmotorized modes
				of transportation, including walking and bicycling for school-related travel;
				and
							(B)such additional
				research as the Secretary determines will advance the safe routes to school
				program.
							(k)Funding
						(1)In
				generalExcept as provided in paragraphs (2) and (3), funds made
				available to carry out this section shall be available for obligation in the
				same manner as if the funds were apportioned under chapter 1 of title 23,
				United States Code, except to the extent that the Secretary determines that any
				requirement of that title (other than section 113 of that title) is not
				consistent with the objectives of this section.
						(2)AvailabilityFunds
				made available to carry out this section—
							(A)shall not be
				transferable;
							(B)shall remain
				available for obligation for a period of 3 years beginning on the date on which
				the funds are made available; and
							(C)if allowed by a
				State to expire, shall be redistributed by the Secretary among States that
				obligated funds made available to the States during the 2-year period beginning
				on the date on which the funds were made available to the States.
							(3)Federal
				share
							(A)In
				generalThe Federal share of the cost of a project or activity
				carried out with funds made available under this section shall be 100
				percent.
							(B)Other
				funds
								(i)In
				generalA State or other eligible recipient of funds under this
				section may elect to contribute other funds to a safe routes to school
				project.
								(ii)Low-income
				schools and higher-risk areasIf a State elects to consider
				supplemental funds as part of the application of an eligible recipient for a
				grant from funds made available under this section, the State shall ensure that
				low-income schools and schools in areas with higher risks of death and injury
				to child pedestrians and cyclists are not at a competitive disadvantage in the
				selection
				process.
								.
		
